611 N.W.2d 316 (2000)
240 Mich. App. 250
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Michael REYNOLDS, Defendant-Appellant.
Docket No. 211458.
Court of Appeals of Michigan.
Submitted January 11, 2000, at Detroit.
Decided March 17, 2000, at 9:15 a.m.
Released for Publication June 2, 2000.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, Justus C. Scott, Prosecuting Attorney, and Geoffrey Stuart, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Rolf E. Berg, Assistant Defender), for the defendant on appeal.
Before: ZAHRA, P.J., and SAAD and GAGE, JJ.
SAAD, J.
Defendant appeals his sentence of 5 to 22 ½ years in prison for third-degree criminal *317 sexual conduct, M.C.L. § 750.520d(1)(b); MSA 28.788(4)(1)(b). We affirm.

I. FACTS AND PROCEEDINGS
Complainant testified that defendant sexually assaulted her while they were both spending the night at complainant's friends' mobile home. A jury convicted defendant of third-degree criminal sexual conduct, i.e., nonconsensual sexual penetration accomplished by force or coercion. MCL 750.520d(1)(b); MSA 28.788(4)(1)(b). The trial court originally sentenced defendant to thirty months to fifteen years in prison. Subsequently, the trial court vacated this sentence in order to resentence defendant as a second-offense habitual offender to 5 to 22 ½ years in prison. MCL 769.10; MSA 28.1082. Defendant now appeals his sentence.

II. ANALYSIS

A
Defendant argues that his sentence is disproportionately long given the circumstances of the offense. This Court reviews a trial court's sentence imposed on an habitual offender for an abuse of discretion. People v. Hansford (After Remand), 454 Mich. 320, 323-324, 562 N.W.2d 460 (1997). A trial court does not abuse its discretion in sentencing an habitual offender within the statutory limits established by the Legislature when the offender's underlying felony, in the context of previous felonies, evinces the defendant's inability to conform his conduct to the laws of society. Id., 326, 562 N.W.2d 460.
Here, both of these elements are satisfied. The sentence fell within the statutory maximum limits. Third-degree criminal sexual conduct is punishable by "imprisonment for not more than 15 years." MCL 750.520d(2); MSA 28.788(4)(2). However, M.C.L. § 769.10; MSA 28.1082 allows the court to sentence a second-offense habitual offender to imprisonment for a maximum term that is not more than 1 ½ times the maximum term prescribed for the underlying offense. The maximum sentence of 22 ½ years falls within this statutory limit. Hansford, supra at 326, 562 N.W.2d 460. The trial court based the sentence on defendant's previous criminal record, which includes convictions of receiving and concealing stolen property and giving police false information. Defendant's crime was of a serious nature, and reveals an inability to conform his behavior to the law. Consequently, the sentencing court did not abuse its discretion. Id.

B
Defendant claims that he is entitled to resentencing in light of the ameliorative penalty provisions of the legislative sentencing guidelines.[1] We disagree. The offense here occurred in 1997, and the legislative guidelines apply only to offenses committed on or after January 1, 1999.
The primary goal of statutory interpretation is to give effect to legislative intent. People v. Seeburger, 225 Mich. App. 385, 391, 571 N.W.2d 724 (1997). When statutory language is clear and unambiguous, we must honor the legislative intent as clearly indicated in that language. Id., Western Michigan Univ. Bd. of Control v. Michigan, 455 Mich. 531, 538, 565 N.W.2d 828 (1997). We presume that the Legislature intended the meaning plainly expressed in the language used in the statute. People v. Venticinque, 459 Mich. 90, 99, 586 N.W.2d 732 (1998).
Here, the statutory language is not ambiguous. On the contrary, the statutory language clearly states that the Legislature *318 intended that the statutory sentencing guidelines have prospective, not retroactive, effect. MCL 769.34(1); MSA 28. 1097(3.4)(1) unequivocally states that the "sentencing guidelines promulgated by order of the Michigan supreme court [i.e., the old judicially created sentence guidelines] shall not apply to felonies ... committed on or after January 1, 1999." Thus, the Legislature intended for the Supreme Court's guidelines to continue to apply to felonies committed before January 1, 1999. The statute further states that the new sentencing guidelines apply to felonies "committed on or after January 1, 1999." MCL 769.34(2); MSA 28. 1097(3.4)(2). Accordingly, there is no basis for defendant's argument that the Legislature intended the new statutory guidelines to apply to crimes committed before January 1, 1999.[2]
Affirmed.
NOTES
[1]  The judicial sentencing guidelines in effect at the time of the offense here do not apply to defendants sentenced as habitual offenders. People v. Cervantes, 448 Mich. 620, 630, 532 N.W.2d 831 (1995). However, the legislative guidelines that apply to offenses committed on or after January 1, 1999, include a set of prior record variables. MCL 777.50 et seq.; MSA 28.1274(60) et seq.
[2]  Moreover, the Supreme Court stated in Administrative Order No.1998-4 that the judicial guidelines promulgated by the Supreme Court in Administrative Order No.1988-4, 430 Mich. ci (1988), would remain effective for offenses committed before January 1, 1995. 459 Mich. clxxv (1998). See also People v. Alexander, 234 Mich.App. 665, 679, n. 3, 599 N.W.2d 749 (1999).